DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 03/11/2021.  Claims 1-3, 5-9, 11-13 are pending in the application. As such, Claims 1-3, 5-9, 11-13 have been examined. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 03/11/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-3, 5-9, 11-13 have been examined.  

Response to Arguments 
4.      Applicant’s amendments and remarks with respect to Claims 1-13 have been fully considered.   As such, and in response to said amendments and remarks filed 03/11/2021 with respect to independent Claims 1, and 7, the previous rejections of Claims 1-3, 7-9, and 13 under 35 U.S.C. 103 are respectfully reconsidered and withdrawn, and further addressed as follows. 

Allowable Subject Matter
5.	The following is an Examiner’s Statement of Reasons for Allowance:
(U.S. Patent: 6,246,672) in view of Edrenkin (U.S. Patent Application: 2017/0092258), both already of record, and hereinafter referred to as LUMELSKY and EDRENKIN disclose as follows.
At best, LUMELSKY evidences an architecture and method where see e.g., how “…a narrator's voice and the text being read by a narrator are fed to the authoring system 101…the voice and text is presented to a compression engine 111 where the voice and text are converted to two interdependent data streams… the first stream is a string of phonemes 115, produced from the text 113 by a TTS system… 116 second data stream represents at least one physical or prosodic variance parameter of the narrator's speech, such as pitch, frequency, amplitude and duration…” (See e.g., LUMELSKY Col. 10, Lines 20-46, Figs. 1-3). 
       Further, EDRENKIN evidences, techniques and applications with e.g., “…processor 108 to receive a training text data 312 and a respective training acoustic data 322…” “…training acoustic data 322 is a spoken (e.g., audio) representation of the training text data 312, and is associated with one or more defined speech attribute, the one or more defined speech attribute describing characteristics of the training acoustic data 322. The one or more defined speech attribute is not particularly limited and may correspond, for example, to an emotion (angry, happy, sad, etc.), the gender of the speaker, an accent, an intonation, a dynamic (loud, soft, etc.), a speaker identity, etc…” “…processor 108 to use a deep neural network (dnn) to determine interdependency factors between the speech attributes in the training data…” “…the text 410 and the selected speech attribute 420 are received separately (e.g., at different times, or from different applications, or from different users, or in different files, etc.), via the input module 113,…” and where  see e.g., “…training portion of the TTS process is thus complete, the acoustic space model having been (See e.g., EDRENKIN paras. 47-51, 54, 55, 58, 59).
Notwithstanding, LUMELSKY in view of EDRENKIN’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1 and 7. Similarly, dependent Claims 2-3, 5, 6, 13; and 8, 9, 11, 12 further limit allowable independent Claims 1 and 7 correspondingly, and thus said claims are found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Please, see for additional references PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656